Order, so far as appealed from, unanimously modified by striking out so much of paragraph sixth of the amended answer as alleges “ That thereafter and some time during the year 1935, said E. M. Burke became ill and failed and neglected and was unable to personally supervise, guide and direct and service on plaintiff’s part to be performed; that the plaintiff failed and neglected to substitute anyone of equal skill and ability to perform the work theretofore performed by said E. M. Burke on plaintiff’s behalf,” and by striking out paragraph eighth of said answer, and, as so modified, affirmed, with twenty dollars costs and disbursements to the plaintiff. No opinion. Present — Martin, P. J., O’Malley, Townley, Untermyer and Cohn, JJ.